 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    GUILLERMO TRUJILLO CRUZ,                             Case No. 1:19-cv-01024-LJO-JDP
 9                       Plaintiff,                        ORDER CLOSING CASE
10           v.
11    S. SAVOIE,
12                       Defendant.
13

14

15          Plaintiff Guillermo Trujillo Cruz (“plaintiff”) is a state prisoner proceeding pro se in this

16   civil rights action brought under 42 U.S.C. § 1983. Plaintiff has three strikes under the Prison

17   Litigation Reform Act, which means that he cannot proceed in this action without prepayment of

18   his filing fee. See 28 U.S.C. § 1915(g). On August 19, 2019, the court denied plaintiff’s motion

19   to proceed in forma pauperis and ordered him to pay his filing fee within 21 days. See ECF No.

20   8. Plaintiff failed to comply with that order, and the deadline to pay his filing fee has now passed.

21   Therefore, the Court will dismiss this case.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. This action is dismissed without prejudice; and

24          2. The clerk is directed to close this case.

25
     IT IS SO ORDERED.
26
27      Dated:     November 6, 2019                            /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
28
                                                           1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
